AMERICAN ITALIAN PASTA COMPANY NEWS RELEASE Contact: Robert W. Schuller EVP & General Counsel 816-584-5636 For Immediate Release AMERICAN ITALIAN PASTA COMPANY APPOINTS CATHLEEN CURLESS TO BOARD OF DIRECTORS KANSAS CITY, Mo., May 12, 2009 – The board of directors of American Italian Pasta Company (NASDAQ: AIPC), the largest producer of dry pasta in North America, today announced the appointment of Cathleen S. Curless as a director to serve a term through the Company’s 2012 Annual Meeting.The move increases the AIPC board membership to ten, including nine outside directors. Ms.
